      Case 1:04-cv-03531-LTS-SLC Document 338 Filed 09/03/19 Page 1 of 1




               D: +1 212 225 2357
                jkpark@cgsh.com


                                                    September 3, 2019

VIA ECF
Hon. Henry B. Pitman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 750
New York, New York 10007-1312

              Re: Advanced Analytics, Inc. v. Citigroup Global Markets Inc.
                  04 Civ. 3531 (LTS) (HBP)

Dear Magistrate Judge Pitman:

                I write on behalf of defendants Citigroup Global Markets, Inc. and The Yield
Book Inc. (“Defendants”) regarding Intervenors Brandon Smith and the American Prospect’s
(“Intervenors”) Motion to Intervene and Unseal Court Records (ECF No. 328), filed August 19,
2019 (the “Motion”). Defendants and Intervenors have agreed to an extension of Defendants’
time to reply to the Motion; Defendants response will now be due October 4, 2019.

                                               Respectfully submitted,

                                               /s/ Jennifer Kennedy Park

                                               Jennifer Kennedy Park

cc: All counsel of record (via ECF)
